Title: From Thomas Jefferson to Sir John Temple, 13 May 1793
From: Jefferson, Thomas
To: Temple, Sir John



Sir
Philadelphia May 13. 1793.

I received from Mr. Beckley the inclosed commission with a request to have it recorded in my office, without giving you the trouble of coming to this place. This trouble may certainly be spared to you as being unnecessary, but it is our usage, where a nation has a minister here, to receive the Consular commissions through him only. If therefore you will be so good as to inclose your commission to Mr. Hammond, he will of course present it, and an Exequatur will be made out immediately. Not knowing whether Mr. Beckley would be in N. York, I have thought it better to return the commission to yourself directly, and have the honor to be Sir Your most obedt & most humble servt

Th: Jefferson

